Citation Nr: 0702296	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent from September 
29, 1999, and higher than 50 percent from November 13, 2003, 
for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA), which granted service connection for general 
anxiety disorder and assigned an initial 30 percent rating, 
effective September 29, 1999, the date on which the original 
service connection claim was filed.  A December 2004 rating 
decision increased the rating to 50 percent effective 
November 13, 2003.  A favorable RO evaluation during appeal 
does not abrogate appellate review where the increased 
evaluation does not represent the maximum benefit permitted 
by law.  AB v. Brown, 6 Vet. App. 35 (1993).  

In VA Form 21-4138 filed in September 2006, the veteran 
apparently has filed an informal claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This matter is 
REFERRED to the RO for appropriate action.


REMAND

The last Supplemental Statement of the Case on the matter on 
appeal was issued in August 2006.  In September 2006, the 
veteran submitted directly to the Board additional non-
duplicative treatment records of Dr. Lastra-Aracil, a private 
physician, dated in April 2006.  They concern the veteran's 
psychiatric impairment and appear to be pertinent to the 
appeal.  They also indicate that the veteran visited Dr. 
Lastra-Aracil numerous times from November 1999, through 
April 2006.  

The claims file does include other records of Dr. Lastra-
Aracil, but it is unclear to the Board whether it includes 
all existing records of that doctor.  As is evident from the 
Board's February 2006 remand order (see page 3, second full 
paragraph), one of the reasons for prior deferment of 
adjudication was that, based on the record current as of 
February 2006, the veteran reportedly visited Dr. Lastra-
Aracil numerous times between 1999 and 2004, but the record 
then reflected only two of the doctor's reports, which 
appeared to be summaries of multiple visits between 1999 and 
2004.  In March 2006, VA sent the veteran a letter asking him 
to execute records release forms, including that for Dr. 
Lastra-Aracil, to obtain any missing private clinical 
records.  In April 2006, the veteran wrote that he has no 
additional evidence to substantiate his claim, but did not 
return executed records release forms; nor did he state that 
all of Dr. Lastra-Aracil's records have been submitted.  

Under the circumstances, the Board cannot conclude that the 
claims file presently reflects all existing, pertinent 
records, and in particular, those of Dr. Lastra-Aracil.  And, 
as for the doctor's April 2006 report specifically, the Board 
cannot conclude that no additional records concerning visits 
since 2004, through April 2006, exist.  Further, given that 
the task on appeal is to assign possible "staged" ratings 
from late 1999 forward, the Board finds that a remand is in 
order to first determine whether there exist any additional 
records, including those of Dr. Lastra-Aracil other than the 
apparent summaries of visits, and, if so, complete copies of 
all such records should be obtained before readjudication.               

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  Ask the veteran to identify sources of 
any additional evidence, lay or medical, 
not already of record and not including 
the records of Dr. Lastra-Aracil, which he 
believes might be pertinent to his general 
anxiety disorder claim.  If he does so, 
then assist him in securing the missing 
items consistent with the duty to assist.  
Advise him that he may submit any such 
items in his possession.  

2.  Ask the veteran whether he has had any 
psychiatric treatment or care at a VA 
medical facility.  If so, ensure that all 
VA clinical records are associated with 
the claims file.

3.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
    
4.  Ask the veteran to execute a records 
release form for Dr. Lastra-Aracil to enable 
VA to obtain any missing records from that 
doctor.  If he does so, and the records 
inquiry is made to Dr. Lastra-Aracil, ask 
that doctor to provide complete copies of all 
existing records, and not merely periodic 
summary reports of visits.  Ask him to 
specifically state that no additional 
records, other than the reports already in 
the claims file, exist, if that is true.   

5.  After completing the above, readjudicate 
the claim.  If the decision remains 
unfavorable, then provide the veteran and his 
accredited service representative an updated 
Supplemental Statement of the Case and an 
appropriate amount of time to respond to it.  
Thereafter, if in order, return the case to 
the Board for appellate review.
   
The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


